Citation Nr: 0001980	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  98-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claim for 
an evaluation in excess of 30 percent for his service-
connected anxiety reaction.  The veteran, who had active 
service from November 1943 to March 1946, appealed that 
decision to the Board.

The Board notes that the veteran had requested a hearing 
before a traveling section of the Board.  In correspondence 
dated in October 1998, however, the veteran indicated that he 
no longer wanted a hearing.  As the veteran has effectively 
withdrawn his request for a hearing, the Board will now 
decide the case on the current evidence of record.


FINDINGS OF FACT

1.  The veteran suffers from memory impairment and social 
isolation due to his nonservice-connected alcohol-induced 
dementia. 

2.  Symptomatology associated with the veteran's service-
connected anxiety reaction is productive of social and 
occupational impairment with occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for anxiety reaction is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  

By an October 1950 rating decision, the RO granted service 
connection for a nervous condition characterized as "anxiety 
reaction with moderate social and industrial 
inadaptability."  This disability has since been 
recharacterized as simply "anxiety reaction" and is 
currently evaluated as 30 percent disabling.  The veteran 
filed a claim in January 1998 in which he requested that this 
disability be reevaluated.  The RO denied the veteran's claim 
for an evaluation in excess 30 percent for anxiety reaction, 
and this appeal ensued.  

In denying the veteran's claim, the RO considered VA 
outpatient treatment reports dated from August 1996 to 
February 1998.  Of particular relevance, an August 1996 entry 
noted that the veteran began having nightmares one and a half 
years prior at about the time his wife passed away.  The 
veteran's son told the clinician that the veteran suffered 
from increased isolation, nightmares in which he would wake 
up screaming, and difficulty adjusting to living with his 
son.  It was also noted that the veteran had a history of 
alcohol abuse.  The veteran denied both suicidal and 
homicidal ideation, as well as delusions and hallucinations.  
When seen in October 1996, it was noted that the veteran was 
withdrawn and had disturbing thoughts.  He also reported 
insomnia, sleeping only three to four hours a night.  The 
diagnosis was dysthymia.  

Subsequent treatment reports reflect that the veteran's 
condition appeared to become more stable.  An entry dated in 
December 1996 noted that the veteran had a problem getting 
along with people.  However, he said that he had no 
difficulty sleeping, and the clinician concluded that the 
veteran was stable.  When seen in February 1997, the veteran 
reported an improving level of functioning and said he was 
now sleeping well.  He denied hallucinations or morbid 
thoughts.  The clinician's assessment was "improved."  The 
veteran requested more medication in March 1997, at which he 
was alert and oriented and had no emotional complaints. 

In connection with this claim, the veteran underwent a VA 
psychiatric examination in February 1998 to evaluate the 
nature and severity of his anxiety reaction.  The veteran was 
noted to be a 72-year-old widower and appeared at the 
examination with son.  During the interview, the veteran said 
that he liked living with his son.  His chief complaint what 
that "my nerves are real bad; I can't stand anything."  He 
also complained of nightmares and memory problems.  He last 
worked in 1979 and collected cans for a hobby.  He reported 
that he had several friends at a senior citizens center where 
he would go approximately once every two weeks.  He said he 
had a good relationship with his son and daughter-in-law and 
was not withdrawn.  He admitted that he had a problem with 
impulse control in that he enjoyed gambling.  He also 
disclosed that he had some problems with anger control, 
relating an incident in which he had broken pictures at his 
son's home after drinking alcohol and becoming angry.  The 
veteran believed that his emotional health had deteriorated 
since his last rating examination.  

The veteran described a typical day as getting up between 
4:00 and 6:00 a.m., eating breakfast, feeding his dogs, and 
just sitting around.  He said he enjoyed visiting his step-
grandchildren who lived nearby.  He described his emotional 
problems as "bad," but could not elaborate.  He said that 
he felt depressed most of the day.  He related that both his 
appetite and sleep were poor, that his energy level was low 
and that he generally felt worthless.  He said that he had 
difficulty concentrating and admitted to abusing alcohol once 
every three weeks.  He explained that he was able to bathe, 
dress and attend to the wants of nature without assistance, 
but that his son would help him shave because he was nervous.

On mental status examination, the veteran appeared casually 
dressed, neatly groomed and clean shaven.  He was cooperative 
and had fairly good eye contact.  An obvious tremor was 
observed in both hands.  His speech was rather slow and the 
volume was soft.  He denied feeling depressed or anxious at 
the time of examination.  His affect was somewhat blunted but 
appropriate.  He described auditory hallucinations, as well 
as visual hallucinations in which he would see his 
grandmother.  He said that this phenomenon frightened him.  
His thought processes were slow but goal directed and 
coherent.  No language impairments were noted.  There were 
also no obsessive-compulsive disorders present.  He denied 
any suicidal ideation, but did admit to thoughts of hurting 
his stepson over a family feud.  He reported that his last 
antisocial behavior was five years ago when he was involved 
in a fight.  He was unable to interpret a proverb presented, 
and his thinking was very concrete.  His concentration was 
very poor, and he could not perform any of the serial-seven 
calculations.  He was oriented times five.  His insight and 
judgment were very poor.  Recent memory was also poor, as he 
could not recall any of three objects after five minutes.  He 
knew his current address but did not know any current events.  
His remote memory was good, as he knew the location and date 
of his birth, his mother's maiden name and the names of his 
children.  

Based on these findings, the examiner concluded with Axis I 
diagnoses of dysthymic disorder, alcohol abuse, and alcohol-
induced persisting dementia.  The examiner assigned a current 
Global Assessment of Functioning (GAF) score of 50 for 
dysthymia and 60 for the past year.  The examiner clarified 
that approximately 60 percent of the veteran's GAF score was 
due to dementia and that 40 percent was due to dysthymia.  
The examiner also concluded that the veteran was incapable of 
managing his VA funds and was thus incompetent for VA 
purposes.  

The RO notified the veteran in August 1998 that it was 
proposing to declare him incompetent for VA purposes.  In 
November 1998, the RO issued a decision in which it 
determined that the veteran was not competent to handle 
disbursement of VA funds.  That decision was based on the 
February 1998 examination report which contained diagnoses of 
dysthymic disorder and alcohol-induced persisting dementia.  

The veteran was afforded an additional VA psychiatric 
examination in December 1998 to identify the symptomatology 
associated with his service-connected anxiety reaction as 
opposed to his nonservice-connected dementia.  The examiner 
stated that he had reviewed the veteran's claims file.  Based 
on that review, the examiner noticed that the veteran's 
memory and depression became more of an apparent problem in 
1995 at about the time his wife died.  At that time, the 
veteran suffered from nervous spells in which he was tense 
and anxious most of his life.  He also had occasional 
nightmares of the war, but otherwise slept normal.  It was 
also noted that the veteran complained of anxiety related 
symptoms such as shortness of breath, indigestion, decreased 
memory and concentration, and variable irritability.  
However, he appeared to be relatively social and would visit 
people, go to town and participate in a senior citizens 
program.  

The examiner explained that the veteran's memory problems had 
worsened since 1995, causing him to become more socially 
isolated and remain at home.  It was reported that the 
veteran was unable to drive an automobile and often forgot 
where he was going.  The veteran's son gave an example of the 
veteran walking out the door with his cane, only to return 
not knowing his whereabouts.  The veteran would hallucinate 
at times in which he talked to his deceased wife.  He was 
able to dress himself, but was unable to prepare meals.  The 
examiner noted the veteran's history of alcohol abuse, which 
occurred occasionally when friends would bring him alcohol.  
The most notable symptom was depression which began after his 
wife passed away.  

The examiner stated that it was somewhat difficult to 
differentiate the symptoms related to the veteran's 
depression from his dementia, and to state whether the 
veteran's overall level of functioning would improve if his 
depression were better treated.  The examiner further added 
that there was no way to break up the veteran's GAF score to 
that which was service-connected and nonservice-connected, as 
it was a unitary description of the overall level of 
functioning.  However, the examiner explained that he could 
go back to the period prior to 1995 when the veteran's 
depression and dementia were not so apparent, at which time 
the veteran's GAF score was 55.  The examiner assigned the 
veteran a current GAF score of 35, which had diminished since 
1995 based on the fact that dementia, depression and other 
medical problems had deteriorated the veteran's intellectual, 
physical and emotional abilities.  The examiner concluded 
that the veteran's mental status examination was not 
significantly different from that done in March 1998.  

The examiner concluded with Axis I diagnoses of generalized 
anxiety disorder; dementia, not otherwise specified (probably 
alcohol induced); adjustment disorder with depression; rule 
out depressive disorder, otherwise not specified; and alcohol 
abuse, episodic.  The examiner assigned a GAF score of 55 for 
the veteran's service-connected disability, and an overall 
GAF score of 35 as a result of the veteran's dementia, 
depression, and other medical problems. 


II.  Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

The Board notes that anxiety reaction is evaluated under the 
general rating formula for rating mental disorder.  Under 
these criteria, a 30 percent evaluation is assigned for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  

Applying the facts of this case to the above criteria, the 
Board finds that the veteran's anxiety reaction does not 
warrant an evaluation in excess of 30 percent under the 
criteria for rating mental disorders.  The Board notes that 
the veteran's most pronounced psychiatric symptoms which 
would adversely impact industrial adaptability appear to be 
impaired memory, cognitive decline and social isolation.  The 
Board emphasizes, however, that VA examiners have 
consistently attributed these symptoms to the veteran's 
nonservice-connected dementia, which is possibly related to 
alcohol abuse.  The February 1998 examination report included 
the examiner's opinion that 60 percent of the veteran's GAF 
score was attributable to dementia.  More importantly, after 
reviewing the veteran's claims file, a VA examiner in 
December 1998 concluded that the veteran's problems with 
short-term memory and concentration were related to his 
nonservice-connected dementia, which had also resulted in his 
increased social isolation.  Given these opinions, the Board 
is not required to consider the veteran's memory problems, 
cognitive decline, and social isolation in evaluating his 
service-connected anxiety reaction.  See Mittleider, supra. 

In evaluating the symptomatology associated with the 
veteran's service-connected anxiety reaction, the clinical 
evidence reveals that the veteran demonstrates some 
manifestations described in the criteria for a 50 percent 
evaluation under the criteria for evaluating mental disorder, 
(e.g., flattened affect and disturbances of motivation and 
mood, i.e., depression).  In any event, the veteran clearly 
does not exhibit most of the symptoms described in the 
criteria for a 50 percent evaluation as a result of his 
service-connected anxiety reaction.  For example, there is no 
evidence of circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the evidence reflects that the 
veteran has experienced increased social isolation as a 
result of his nonservice-connected dementia, the veteran 
enjoys a close relationship with his son, his daughter-in-
law, and his step-grandchildren.  The veteran also said that 
he had several friends at a nearby senior citizens center 
where he would visit every two weeks.  The veteran also 
admitted that friends would occasionally visit him and drop 
off alcohol. 

The veteran has also indicated that he suffered from 
hallucinations, delusions and impaired impulse control, 
symptoms which generally warrant an evaluation in excess of 
30 percent under the schedule for rating mental disorders.  
Even considering the veteran's statements concerning 
hallucinations, mental status examinations have consistently 
shown the veteran to be oriented with no objective evidence 
of hallucinations or delusional thinking.  VA outpatient 
treatment reports also failed to disclose that the veteran 
suffered from hallucinations or delusions.  In addition, the 
Board has considered the veteran's statement concerning the 
incident in which he got angry and broke several pictures 
belonging to his son.  The Board would point out, however, 
that the veteran admitted that the incident occurred after 
drinking alcohol.  At his February 1998 examination, 
moreover, the veteran related that his most recent antisocial 
behavior occurred five years prior when he was involved in a 
fight.  Under these circumstances, the Board does not find 
that the veteran's service-connected anxiety reaction is 
productive of hallucinations, delusional thinking, or 
impairment of impulse control. 

Furthermore, in an attempt to differentiate the symptoms 
related to the veteran's service-connected anxiety reaction 
from his nonservice-connected dementia, a VA examiner 
assigned a GAF score of 55 for the service-connected anxiety 
reaction. Under the Diagnostic Criteria from DSM-IV, a score 
of 55 is appropriate where behavior is manifested by moderate 
symptoms (e.g. flat affect, circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends and 
conflicts with peers and co-workers).  Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  The Board 
finds that this score is most consistent with a 30 percent 
evaluation under the criteria for evaluating mental 
disorders. 

In short, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's anxiety reaction under the criteria for 
evaluating mental disorders.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
veteran's anxiety reaction has independently caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned 30 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The veteran said that he had been retired for 
many years, and there is no evidence of recent psychiatric 
admissions.  Under these circumstances, the Board determines 
that the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. at 227.



ORDER

An evaluation in excess of 30 percent for anxiety reaction is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

